Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10-12, 14 & 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Frese (USPN 2,681,515).
Regarding Claims 1 & 20, Frese discloses an orthotic for treating a patient with foot pain (Figures 1-7), the orthotic comprising a material (10) with an orthotic surface configured to press against, and be in contact with, a bottom of a foot of the patient (Figure 1), said material having a treatment area (28 & 30) and a non-treatment 
Regarding claim 20, if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
Regarding Claim 2, Frese discloses said treatment area is arranged spaced from a proximal end of the set of tendons by 20%-50% of a total length of the set of tendons (Figures 1-7, Col. 4, line 21-Col. 5, line 51). 
Regarding Claim 3, Frese discloses said treatment pressure is higher than said non-treatment pressure (Figures 1-4, Col. 4, line 21-Col. 5, line 51, since the area is to provide support to specific areas of the bone, it is clear the pressure would be higher than a non-treatment area, especially since the treatment area has a larger thickness than the non-treatment area which would push against a user’s foot during use of walking). Frese does not specifically disclose said treatment pressure is 50-100kPa higher than said non-treatment pressure. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of pressure for the treatment area in order to achieve an optimal configuration for the purpose of providing support to a user’s foot, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. Also, it is noted, depending on a user’s gait during walking and/or running, different pressure can be applied.
Regarding Claims 4 & 5, Frese does not specifically disclose said treatment pressure applies pressure in the range of 125-250 kPa to the foot when the patient stands on the orthotic. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of pressure for the treatment area in order to achieve an optimal configuration for the purpose of providing support to a user’s foot, since discovering the optimum or workable ranges of the pressure involves only routine skill in the art. Also, it is noted, depending on a user’s gait during walking and/or running, different pressure can be applied.
Regarding Claim 8, Frese discloses said treatment area is arranged spaced from a pain area of the foot where the foot pain originates (Figures 1-7, Col. 1, line 1 – Col. 2, line 36 & Col. 4, line 21-Col. 5, line 51).  
Regarding Claim 10, Frese discloses said treatment area includes a 25-100% of a full lateral width of the flexor abductor halluces (Figures 1-7, said treatment area appears to include a 25-100% of a full lateral width of the flexor abductor halluces).  
Regarding Claim 11, Frese discloses said treatment area includes a 90-100% of a full lateral width of the flexor abductor halluces (Figures 1-7, said treatment area appears to include a 90-100% of a full lateral width of the flexor abductor halluces).  
Regarding Claim 12, Frese discloses said set of tendons include an abductor digiti quinti of the foot (Figures 1-7, Col. 1, line 1 – Col. 2, line 36 & Col. 4, line 21-Col. 5, line 51).  
Regarding Claim 14, Frese discloses said set of tendons include a plantar fascia of the foot (Figures 1-7, Col. 1, line 1 – Col. 2, line 36 & Col. 4, line 21-Col. 5, line 51).  
Regarding Claim 16, Frese discloses said treatment area has a surface higher than a surface of said nontreatment area to cause said treatment pressure to be higher than said nontreatment pressure (Figures 1-7).  
Regarding Claim 17, Frese does not specifically disclose said treatment surface of said treatment area is in a range of 1/8 - 1/4 of an inch higher than an adjacent said non-treatment surface of said nontreatment area to cause said treatment pressure to be higher than said nontreatment pressure. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of thickness for the treatment areas in order to achieve an optimal configuration for the purpose of providing support, since discovering the optimum or workable ranges of the thickness involves only routine skill in the art. 
Regarding Claim 18, Frese discloses a material forming said treatment area is different from a material of said nontreatment area to cause said treatment pressure to be higher than said nontreatment pressure (Figure 7, 10 is a different material than raised portions 28 & 30).  
Regarding Claim 19, Frese discloses said treatment area is arranged to apply said treatment pressure to a midpoint of the set of tendons (Figures 1-7).   
Regarding Claim 21, Frese discloses an orthotic for treating a patient with foot pain (Figures 1-7), the orthotic comprising a material (10) with an orthotic surface configured to press against, and be in contact with, a bottom of a foot of the patient (Figure 1), said material having a treatment area (28 & 30) and a non-treatment area (area pointed in Figure 2 of 10 & 12), said treatment area having a treatment surface being part of said orthotic surface (surface of 28/30 shown in Figures 2-4), said non-treatment area having non-treatment area having a non-treatment surface been part of said orthotic surface (surface of 10/12 shown in Figures 2-4), said treatment area being arranged and formed to apply a treatment pressure under a set of tendons including an a flexor abductor hallucis of the foot (Figures 1-4, Col. 4, line 21-Col. 5, line 51), said treatment area applies said treatment pressure when the patient walks with said orthotic surface against the foot (Col. 1, line 1-Col. 2 line 36), said treatment area is arranged to apply said treatment pressure across 10-100% of a full lateral width of the flexor abductor halluces (Figures 1-7, said treatment area appear to be capable to be arranged to apply said treatment pressure across 10-100% of a full lateral width of the flexor abductor halluces), said treatment area is arranged to apply said treatment pressure along front to back length of the foot in a range of 10% to 75% of a total length of the flexor abductor halluces (Figures 1-7, said treatment area appear to be capable to be arranged to apply said treatment pressure along front to back length of the foot in a range of 10% to 75% of a total length of the flexor abductor halluces), said non-treatment area being arranged around said treatment area (Figures 1-7), said treatment pressure being higher than a non-treatment pressure that said non-treatment area applies to the foot (Figures 1-4, Col. 4, line 21-Col. 5, line 51, since the area is to provide support to specific areas of the bone, it is clear the pressure would be higher than a non-treatment area, especially since the treatment area has a larger thickness than the non-treatment area which would push against a user’s foot during use of walking), said treatment surface being higher than said nontreatment surface to cause said treatment pressure to be higher than said nontreatment pressure (Figures 1-7, said treatment area would cause pressure to be higher than said nontreatment area since the treatment area would push more against a user’s foot during use of walking), said treatment area and said non-treatment area being configured to have an abrupt transition (Figure 7, inasmuch is defined by applicant what is meant for abrupt transition; Frese discloses an abrupt in that it is sudden; suddenly transition begins from non-treatment surface to treatment surface) from said non-treatment surface to said treatment surface. Frese discloses walking with said orthotic surface pressing against the bottom of the foot when the foot supports the patient (Col. 1, line 1-Col. 2 line 36). Frese does not specifically disclose the treatment pressure is under a set of tendons including the flexor abductor halluces. However, it would have been obvious to one or ordinary skill in the art before the effective filing date that Frese would be placed under the claimed tendons since the bones which correspond to the tendons match up to Frese’s disclosure (Col. 1, line 1 – Col. 2, line 36 & Col. 4, line 21-Col. 5, line 51). Furthermore, it is noted that the orthotic will fit differently sized feet in different manners and an intended relative position of the orthotic to the wearer's foot anatomy is functional and not patentably significant.
Regarding Claim 22, Frese discloses said transition is configured as a right angle (90, step, see annotated Figure 7 below).
Regarding Claim 23, Frese discloses said transition is configured as a step function (90, step, see annotated Figure 7 below).

    PNG
    media_image1.png
    177
    398
    media_image1.png
    Greyscale

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Frese (USPN 2,681,515) in view of Bryne (US 2013/0081305) and Looney (USPN 4,408,402).
Regarding Claims 6 & 7, Frese is silent to said treatment area is being formed of a material having a hardness in the range of 10D-45D on a Shore Scale C.  However, Bryne disclose the use of a material for a footbed being in the range of 35-55 on the C Scale (Para. 44). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a material that has a hardness as taught by Bryne in order to provide a soft and comfortable footbed. Frese does not specifically teach said non treatment area is formed of a material that is softer than said material of said treatment area. However, Looney discloses a non-treatment area insole (Col. 2, lines 33-63 “resilient foam-like”) being softer than a treatment area padding (Col. 3, line 51-Col. 4, line 14, “stiff” “rigity”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the non-treatment area to be softer than the treatment area, as taught by Looney, in order to provide comfort to a wearers foot where treatment is not being provided. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the treatment areas and non-treatment areas as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a material having a hardness in the range of 10D-45D on a Shore Scale C and having one material softer than the other would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732